             Case 3:18-cv-01140-JCH Document 73 Filed 11/26/19 Page 1 of 4



                                  UNITED STATES DISTRICT COURT
                                    DISTRICT OF CONNECTICUT


CHARMANE D. THURMAND,                                        : CIVILACTION NO:
    PLAINTIFF,                                                  3:18-CV-01140-JCH

V.                                                           :

UNIVERSITY OF CONNECTICUT, ET AL.
     DEFENDANTS                                              : NOVEMBER 26, 2019


                          MEMORANDUM IN OPPOSITION TO
                 UCONN DEFENDANTS’ MOTION FOR PROTECTIVE ORDER

LEGAL ARGUMENT

       On November 26, 2019, Defendants’ counsel filed a motion for protective order regarding the

location of plaintiff’s noticed depositions. The motion is premature, and in violation of Local Rule 37.

       Local Rule 37(a) states:


               No motion pursuant to Rules 26 through 37, Fed.R.Civ.P. shall be filed unless counsel
               making the motion has conferred, in person or by telephone, with opposing counsel and
               discussed the discovery issues between them in detail in a good faith effort to eliminate
               or reduce the area of controversy, and to arrive at a mutually satisfactory resolution. …

       Defendants’ counsel refused to have a phone conversation with plaintiff’s counsel regarding her

claimed inability to access the plaintiff’s office for the noticed depositions. This is despite Plaintiff’s

counsel asking for such a discussion prior to her filing, with the hope of resolving the matter short of

seeking the court’s intervention. Defendants’ counsel conflates a simple legitimate question of counsel’s

accessibility with attacks on her credibility and an attack on plaintiff’s counsel humanity. Both have been

exaggerated. Plaintiff’s counsel sought some verification of the claimed inability to climb five steps to

his office. Plaintiff’s counsel agreed to accept the representation that Defendants’ counsel is unable to

climb the Court house steps.
              Case 3:18-cv-01140-JCH Document 73 Filed 11/26/19 Page 2 of 4



       It is striking that defendants’ counsel recites, verbatim numerous emails in her motion and excludes

plaintiff’s counsel November 20, 2019 email to her stating:

       Let’s take a time out and talk about this, as the court requires, before you go running off to the
       judge. I have time tomorrow. I really think this is getting way overblown and I am sorry about
       that. And yes it is an advantage but more a disadvantage as I described. I am sure we can be
       adults and work this out.


Email, Brewer to Brouillet, November 20, 2019, Attached as Exhibit 1.

       Instead of discussing the matter, as required by LR 37, Defendants’ counsel responded with yet

another email, apparently trying to build a record for this motion. Plaintiff’s counsel anticipated a phone

conversation prior to the filing of this motion. Defendants’ counsel claiming no response is unfair and

inaccurate.

       Defendants’ counsels’ omission of the above email misstates Plaintiff’s counsel’s position, it seeks

to legitimize the claim of refusal to discuss the dispute prior to filing this motion. Defendants’ counsel’s

affidavit states: “As of this affidavit, I have not received any communication from Attorney Brewer in

response”. Further, counsel claimed that in a discussion she would be, “bullied for having a disability and

only wonder what there is to talk about given your responses.” Affidavit of Nancy Brouillet, ¶ 14, dated

November 26, 2019, attached to Motion to Protective Order. This specious claim that she would be bullied

and not know what counsel would talk about is not a basis to refuse to confer with Plaintiff’s counsel. It

appears Defendants’ counsel anticipated being asked why she cannot climb a few steps, something she

offers to explain to the Court.

       There is no bullying and days earlier there was cordial emails between counsel:

       November 15, 2019- Brouillet: I will advise my client and let you know when I hear something.
       November 15, 2019-Brewer: Thanks. Have a nice weekend.
       November 15, 2019-Brouillet: You too..




                                                     2
              Case 3:18-cv-01140-JCH Document 73 Filed 11/26/19 Page 3 of 4



       It is common practice for the party calling the deposition to set forth the location. Of course, if

defendants’ counsel cannot climb five steps to plaintiff’s counsel’s office, something that was hoped to

be discussed, then the location would be changed to a wheel chair accessible location, including perhaps

her office. But defendants’ counsel refused to discuss this, instead rushing to the Court, and offering to

submit to the Court some sort of medical note, thereby admitting that some proof may be required.

       Plaintiff had no intention to demand defendants’ counsel do more than physically able. Her

position is ambiguous, as is her refusal to state that she is unable to climb any stairs, to the courthouse or

plaintiff’s office. Plaintiff attempted to engage in a good faith telephone conference to discuss the issue.

       Therefore, the motion for protective order is premature.

CONCLUSION

       For all the foregoing reasons, the plaintiff respectfully submits that the defendants’ motion for

protective order be denied.



                                                       PLAINTIFF,



                                                       By:    /s/James S. Brewer
                                                              James S. Brewer
                                                              Fed. Bar. No. ct07019
                                                              67 Russ Street
                                                              Hartford, CT 06106
                                                              Tel: (860) 217-0652
                                                              jbreweratty@gmail.com




                                                      3
              Case 3:18-cv-01140-JCH Document 73 Filed 11/26/19 Page 4 of 4



                                           CERTIFICATION


I hereby certify that on the above date a copy of the foregoing was filed electronically and served by
mail on anyone unable to accept electronic filing. Notice of this filing will be sent by e-mail to all
parties by operation of the Court’s electronic filing system or by mail to anyone unable to accept
electronic filing. Parties may access this filing through the Court’s system.

                                                      /s/ James S. Brewer




                                                     4
